
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(a)


Description of Material Terms of Amendment to Change in Control Severance
Agreement


Constellation Energy Group, Inc. (the "Company") maintains Change in Control
Severance Agreements (the "Agreements") with the following named executive
officers: Mayo A. Shattuck III, E. Follin Smith, Michael J. Wallace, Thomas V.
Brooks and Thomas F. Brady (the "Named Executive Officers"). Reference is made
to the description of the Agreements that is included in the Company's Proxy
Statement filed with the Securities and Exchange Commission on April 13, 2005
(file number 1-12869), and copies of the Agreements that were previously filed
as exhibits to the Company's filings with the Securities and Exchange Commission
as: Exhibits 10(e) and 10(f) to the Company's Quarterly Report on Form 10-Q for
the quarter ended September 30, 2004 (file numbers 1-12869 and 1-1910),
Exhibit 10(c) to the Company's Quarterly Report on Form 10-Q for the quarter
ended June 30, 2004 (file numbers 1-12869 and 1-1910), Exhibit 10(f) to the
Company's Quarterly Report on Form 10-Q for the quarter ended March 31, 2004
(file numbers 1-12869 and 1-1910) and Exhibit 10(s) to the Company's Annual
Report on Form 10-K for the fiscal year ended December 31, 2004 (file number
1-12869), respectively.

        Effective November 4, 2005, the Compensation Committee of the Board of
Directors of the Company approved the amendment of the Agreements to provide
certain additional protections or benefits to the Named Executive Officers in
connection with a Change in Control (as defined in the Agreements) of the
Company, including the following:

(a)an extension of the period during which a Named Executive Officer may
terminate his or her employment for good reason from six months after the
occurrence of the event giving rise to good reason to the duration of the term
of the protection period under the Agreement (which is two years following a
Change in Control (the "Protection Period"));

(b)a commitment that if a Named Executive Officer continues to work for the
Company or its successor following a Change in Control and subsequently is
terminated by the Company without cause or terminates his or her employment for
good reason during the Protection Period (a "Qualifying Termination"), the
severance and supplemental pension benefits payable to the Named Executive
Officer on the Qualifying Termination will be no less than what they would have
been had the Named Executive Officer's employment terminated immediately
following the Change in Control;

(c)the addition of three years to the Named Executive Officer's age for purposes
of calculating the present value of the applicable Named Executive Officer's
supplemental retirement benefit;

(d)that the benefits under the Agreement will be provided to the estate of a
Named Executive Officer who dies after providing the Company with notice of good
reason during the Protection Period;

(e)a commitment to provide certain continuing medical and dental coverage and
life insurance (or the economic equivalent of such continuing coverage)
following a Qualifying Termination;

(f)a commitment to continue to maintain director's and officer's coverage and
related indemnities following any Change in Control;

(g)a mutual release of claims by the Named Executive Officer and the Company in
connection with a Qualifying Termination; and

(h)in the event of a Change in Control, the Company will, subject to any
required shareholder approvals, issue replacement option grants to the Named
Executive Officers who are employed by the Company as of the Change in Control
by issuing the same number of options (as adjusted to reflect the transaction
that resulted in the Change in Control) with the same vesting terms and
expiration date as options for which the gain over the exercise price has been
paid in cash and the option has lapsed under the Company's equity incentive
plans, except that (i) the exercise price will be the higher of the exercise
price of the lapsed option (as adjusted to reflect the transaction that resulted
in the Change in Control) or the fair market value of the stock underlying the
replacement options at the time the replacement options are granted, and
(ii) the replacement options will not vest as a result of the Change in Control
but will, to the extent not already vested, fully vest after the Change in
Control upon a Qualifying Termination.

        The Compensation Committee also approved the amendment of the Agreements
to provide (i) that payment of any amounts under the Agreement that would be
treated as non-qualified deferred compensation under Section 409A of the
Internal Revenue Code (the "Code") will be delayed for six months after the date
of a Named Executive Officer's Qualifying Termination (or, if earlier, the date
the Named Executive Officer dies) if required under Section 409A of the Code,
(ii) that the Company will not, without the agreement of the Named Executive
Officer, take any action that would expose any payment or benefit under the
Agreement or any plan, arrangement or other agreement to the additional tax of
Section 409A of the Code and will hold the Named Executive Officer harmless for
any action in violation of this provision and (iii) that if the Company or Named
Executive Officer believes any benefit or right under the Agreement does not
comply with the requirements of Section 409A of the Code, the Company and the
Named Executive Officer will negotiate reasonably and in good faith to amend the
terms of such arrangement such that it does comply (with the most limited
possible economic effect on the Named Executive and the Company).

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10(a)


Description of Material Terms of Amendment to Change in Control Severance
Agreement

